DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 11, last paragraph and page 12, last paragraph, filed 11 February 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a speaker diaphragm with a cone formed of a first nonwoven material including first fibers derived from a plant and a first resin for binding the first fibers together in combination with all the disclosed limitations of claim 1. Independent claim 9 identifies the uniquely distinct feature of a speaker diaphragm with an edge portion bonding site positioned on an outer peripheral portion of the main body formed of a second material including a second resin, and to which an edge portion is bonded with a content ratio of the second resin in the second material is larger than a content ratio of the first resin in the first material in combination with all the disclosed limitations of claim 9. Independent claims 12, 18 and 19 identify the uniquely distinct feature of a speaker diaphragm formed of a material including fibers derived from a plant and a resin for binding the fibers together, the resin being added as a powder having an average particle diameter of 0.1 um or more and 120 um or less in combination with all the disclosed limitations of claims 12, 18 and 19.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314








/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        25 February 2021